Citation Nr: 1702764	
Decision Date: 02/01/17    Archive Date: 02/15/17

DOCKET NO.  10-40 839	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a low back disability.

2.  Entitlement to service connection for a right hip disability, to include as secondary to a low back disability.

3.  Entitlement to service connection for a left hip disability, to include as secondary to a low back disability.

4.  Entitlement to service connection for a right knee disability, to include as secondary to a low back disability.

5.  Entitlement to service connection for a left knee disability, to include as secondary to a low back disability.

6.  Entitlement to service connection for impairment of the sciatic nerve, right lower extremity, to include as secondary to a low back disability.

7.  Entitlement to service connection for residuals of a cold injury to the right hand.

REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Pelican, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Army from May 1969 to May 1971.

These matters come before the Board of Veterans' Appeals (the Board) from September 2009 and August 2010 rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The Veteran had a hearing before the undersigned Veterans' Law Judge in May 2012.  A transcript of that proceeding has been associated with the claims file.

The case was remanded by the Board in January 2013 and April 2015 for additional development.  Unfortunately, for the reasons discussed below, another remand is necessary.

In its January 2013 and April 2015 remands, the Board referred a claim for compensation for additional disability under the provisions of 38 U.S.C.A. § 1151 (West 2014) based on treatment at a VA facility in December 2007.  See January 2013 Board remand, pg. 3 and April 2015 remand, pg. 3.  Of record is an inferred issue memorandum dated February 9, 2016.  However, it appears no further action has been taken on this referral.  Thus, the issue is once again referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016). 

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

The Veteran asserts that his low back disability, left knee disability, and right hand disability are the direct result of incidents that occurred during service.  See February 2009 VA Form 21-526 and March 2010 statement.  He also asserts that his bilateral hip and knee disabilities and sciatica are caused or aggravated by his back disability.  See May 2012 Hearing Transcript, pp. 9-10.  The Veteran has alternatively contended that his back disability has been aggravated by his left knee disability.  See October 2010 VA Form 9.  

At present the Veteran is service-connected for a bilateral hearing loss disability and tinnitus.

In its January 2013 and April 2015 remands, the Board directed the AOJ to obtain any outstanding VA medical records relating to the Veteran's claims.  The Board noted that the earliest VA medical records on file date back to March 1998, but that an April 2013 printout of appointments showed the Veteran was seen as early as November 1997 for x-rays of his pelvis.  Observing that this evidence indicated there may be outstanding, relevant VA medical records prior to March 1998, the Board directed that the AOJ obtain all outstanding VA medical records related to the Veteran's claimed disabilities, encompassing the entirety of the Veteran's treatment by VA, and including any documented surgical procedures or imaging results (including x-rays and MRIs).  The Board advised the AOJ that the Veteran appeared to have been treated at VA Medical Centers in Albuquerque, New Mexico, Big Spring, Texas, and Dallas, Texas, though the AOJ should not confine its search to these facilities.

On remand, the AOJ obtained VA medical records from the West Texas VA Medical Center dated from January 2013 to December 2015.  The AOJ did not indicate whether it had attempted to locate records dated prior to March 1998.  The Veteran has asserted he received VA and fee-based treatment through the Big Springs Veterans Hospital in the 1970s and 1980s.  See March 2010 statement and May 2012 Hearing Transcript, pg. 6.  As the AOJ has not conclusively indicated whether there are outstanding VA medical records dated prior to March 1998, remand is required for the AOJ to locate and obtain such records or to make a formal finding that such records do not exist.  See Sullivan v. McDonald, 815 F.3d 786 (Fed. Cir. 2016).

With respect to the Veteran's back, hip, knee, and hand claims, the Board directed the AOJ to afford the Veteran VA examinations for those disabilities.  

For the back examination, the Board instructed the examiner to specifically comment on the Veteran's assertions that he had experienced continuous back pain since service.  The examination report contains no comment from the examiner regarding the Veteran's lay statements of back pain since service, nor did the medical opinion reference the Veteran's lay statements.  Rather, the opinion stated that "to get credit for a spinal injury" would require medical care shortly after discharge from service, and that the Veteran did not receive medical care for 32 years following service.  The examiner's failure to comment on and consider the Veteran's lay statements regarding his continuous back pain since service necessitate remand for additional clarification.

The Board notes that the Veteran has provided somewhat inconsistent statements regarding the duration of his back symptoms.  In an April 2008 Rehabilitation Commission Disability Determination Examination, the Veteran reported a history of back pain and sciatica for about 8 years.  In a June 2009 VA physician note, the Veteran reported he had back pain for the past 5 years.  In a September 2009 VA psychology note, located in Virtual VA, the Veteran stated he began experiencing back problems within one year of discharge from the military, and experienced fatigue which necessitated sitting or lying down.  In a March 2010 statement, the Veteran reported his back problems began during service.  During his May 2012 Board hearing, the Veteran reported that his back trouble began during service and that he sought treatment after leaving the military.  See Hearing Transcript, pp. 5-8.  In a July 2012 record from Dr. C. D., the Veteran reported his back pain began in the military and that he experienced back pain since that time.

Regarding the Veteran's hip examination, the examiner opined that the Veteran's service treatment records were silent for hip complaints and that he was first seen for his hip condition 35 years after service, and therefore there was "no good reason to even consider this to be a valid claim."  However, the examiner was asked to address whether the Veteran's bilateral hip disabilities were caused or aggravated by any diagnosed low back disability, not whether they were related to service.  See April 2015 remand, pp. 9-10.  Thus, remand for an opinion that complies with the Board's prior directives is required.

Turning to the Veteran's knee examination, the examiner was asked to comment on the Veteran's assertions that he injured his knee during service in 1971.  The examination report states that the Veteran was unable to tell the examiner about any specific knee injury during service, and that his service treatment records were silent for a knee condition save the Veteran's report of a trick or locked knee on his February 1971 report of medical history.  The examiner also stated that there was no current diagnosis substantiated for any right knee condition and did not provide an opinion on the right knee.  However, the July 2009 VA examination report included x-ray findings noting moderate to severe osteoarthritis in both the right and left knees.  The January 2016 VA examination report was based on contemporaneous x-rays; however these x-rays were not included in the electronic claims file.  

An addendum opinion was obtained with respect to the Veteran's knee claims in February 2016.  The addendum concluded the Veteran's knee disabilities were less likely than not related to service or to the Veteran's back disability.  The clinician listed several bases for the negative opinion, notably focusing on the absence of documented knee treatment during service or within one year of service, the Veteran's June 2003 report that knee pain began 5 years prior, and the absence of medical literature supporting a link between lumbar spondylosis and bilateral knee complaints.  

As the Board is remanding the Veteran's claims to determine whether outstanding VA medical records prior to March 1998 exist, the January and February 2016 opinions may be based on an incomplete record.  Further, given the discrepancy between the July 2009 report and the January 2016 report, as well as the absence of the January 2016 x-rays, additional clarification is required regarding the nature and etiology of any right knee disability.

With respect to the Veteran's claim for cold injury residuals of the right hand, the examiner noted the Veteran's service treatment records were silent for any cold injuries, but found that the Veteran's history was credible.  The examiner noted the Veteran had fairly severe arthritis of the right hand and the radiocarpal joint, but that these conditions were not a typical finding of frostbite.  The examiner opined that the Veteran's arthritis was less likely than not related to service, explaining that the service treatment records contained no documentation of a hand injury or cold injury, and that there were no x-ray findings to suggest this claimed condition.  However, the Board finds additional clarification on this matter is required.  Despite the absence of documentation regarding a right hand frostbite injury, the examiner found the Veteran's history credible, but noted that arthritis was not a typical finding of frostbite.  Nevertheless, the examiner's opinion did not address the relationship between Veteran's reported in-service frostbite and his current right hand arthritis.  Remand is in order to obtain an answer to that inquiry.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain any outstanding VA treatment and evaluation records relating to the Veteran's back, hip, knee, sciatic nerve, and right hand disabilities.  The search should encompass the entirety of the Veteran's treatment by VA, including any VA medical records dated prior to March 1998, as well as any documented surgical procedures or imaging results (including x-rays and MRIs).  

**All records secured should be associated with the claims file.  If VA is unable to obtain these records or determines that such records do not exist, the Veteran must be notified of this fact and all efforts to obtain them must be documented and associated with the claims file.**

2.  Next, forward the Veteran's claims file to an orthopedic surgeon or other appropriate clinician for an addendum opinion.  If the clinician determines that another examination is needed, the Veteran should be scheduled for a new examination.  The examination report must reflect that review of the claims folder occurred, to include this remand.  

Based on the examination of the Veteran and review of the record, the clinician should provide a response to the following (A complete and detailed rationale for each response is required - a bare conclusory statement will be deemed inadequate) :

a)  Identify any back disability diagnosed from approximately April 2009 to present.

b)  Whether it is at least as likely as not (a probability of 50 percent or greater) that any diagnosed low back disability had its onset in, or is otherwise related to his active duty military service, to include his treatment for low back strain and muscle spasms in October 1969.  

**The clinician should specifically comment on the Veteran's assertions that he has had continuous back pain since service.**  See Hearing Transcript, pp. 5-8.

c)  Whether it is at least as likely as not (a probability of 50 percent or greater) that any diagnosed low back disability was caused by his other joint disabilities, including osteoarthritis of the knees and hips.

d)  Whether it is at least as likely as not (a probability of 50 percent or greater) that any diagnosed low back disability was aggravated (i.e., worsened beyond the natural progression) by his other joint disabilities, including osteoarthritis of the knees and hips.

e)  Identify any knee disability diagnosed from approximately April 2009 to present.

f)  Whether it is at least as likely as not (a probability of 50 percent or greater) that any diagnosed knee disability had its onset in, or is otherwise related to his active duty military service.  The clinician should specifically comment on the Veteran's assertions that he injured his left knee during service in 1971 while stationed at Fort Lewis.  See March 2010 statement.

g)  Whether it is at least as likely as not (a probability of 50 percent or greater) that any diagnosed knee disability was caused by his other joint disabilities, including osteoarthritis of the back and hips.

h)  Whether it is at least as likely as not (a probability of 50 percent or greater) that any diagnosed knee disability was aggravated (i.e., worsened beyond the natural progression) by his other joint disabilities, including osteoarthritis of the back and hips.

i)  Whether it is at least as likely as not (a probability of 50 percent or greater) that any diagnosed hip disability had its onset in, or is otherwise related to his active duty military service.

j)  Whether it is at least as likely as not (a probability of 50 percent or greater) that any diagnosed hip disability was caused by his other joint disabilities, including osteoarthritis of the back and knees.

k)  Whether it is at least as likely as not (a probability of 50 percent or greater) that any diagnosed hip disability was aggravated (i.e., worsened beyond the natural progression) by his other joint disabilities, including osteoarthritis of the back and knees.

l)  Identify any diagnosed right hand disability.

m)  Whether it is at least as likely as not (a probability of 50 percent or greater) that any diagnosed right hand disability is related to service, to include as a cold injury residual related to the Veteran's reported injury sustained during service between 1969 and 1971.  The clinician should specifically comment on the Veteran's assertions that he has had continuous numbness and tingling of the right hand since service.  See Hearing Transcript, pp. 11-12.

The clinician is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the clinician's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

With respect to aggravation opinions, if aggravation is found, the clinician should to the extent possible address the following medical issue: (1) the baseline manifestations of the Veteran's claimed disability found prior to aggravation; and (2) the increased manifestations which, in the clinician's opinion, are proximately due to the other joint disabilities.

If the clinician is unable to offer any of the requested opinions, it is essential that the he or she offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2011).

3.  Review the medical report for compliance with the Board's directives.  Any corrective action should be undertaken prior to recertification to the Board.

4.  After ensuring that the requested actions are completed, the AOJ should conduct any other development actions deemed warranted and readjudicate the claims on appeal.  If any benefit sought is not fully granted, the AOJ must furnish a Supplemental Statement of the Case before the claims file is returned to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. PAPPAS
Veterans' Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


